 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   SANFORD A. WEISBERG,                 Case No. CV 17-8471 SVW(SS)

12                     Plaintiff,

13         v.                                    AMENDED JUDGMENT

14   NANCY   A.   BERRYHILL,  Acting
     Commissioner   of   the  Social
15   Security Administration,

16                     Defendant.

17

18        Pursuant to the Court’s Order Accepting Findings, Conclusions

19   and Recommendations of United States Magistrate Judge,

20

21        IT IS HEREBY ADJUDGED that the above-captioned action is

22   REVERSED and REMANDED to the Commissioner for further proceedings

23   consistent with the Amended Order Accepting Findings, Conclusions

24   and Recommendation of United States Magistrate Judge.

25

26   DATED: December 13, 2018

27                                         STEPHEN V. WILSON
                                           UNITED STATES DISTRICT JUDGE
28
